DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 12-14 of U.S. Patent No. 11/270,071. Although the claims at issue are not identical, they are not patentably distinct from each other because

Regarding claim 1, Walsh discloses a method comprising:
determining, by a computing device and based on a caption stream of a content item output by a user device, speaker changes associated with an audio stream of the content item; 
determining a recommended plurality of content items based on the speaker changes associated with the audio stream of the content item; 
sending an indication of the recommended plurality of content items; receiving a selection, based on the indication, of a content item of the recommended plurality of content items; and 
causing sending, based on the received selection, of the selected content item (claim 1).  
Regarding claim 2, Walsh discloses a method wherein the sending the indication of the recommended plurality of content items comprises:
sending a degree of similarity between:
 speaker changes associated with caption streams of the recommended plurality of different content items; and 
the speaker changes associated with the audio stream of the content item (claim 2).  
Regarding claim 3, Walsh discloses a method wherein the determining the recommended plurality of content items comprises comparing the speaker changes associated with the audio stream of the content item and speaker changes associated with caption streams of a plurality of different content items comprising the recommended plurality of content items; and
wherein the sending the indication is based on a result of the comparing satisfying a threshold (claim 3).  
Regarding claim 4, Walsh discloses a method wherein the determining the recommended plurality of content items is further based on a similarity between:
respective grammatical complexities of the recommended plurality of content items; and grammatical complexity of the content item (claims 4 and 6).     
Regarding claim 5, Walsh discloses a method wherein the determining the recommended plurality of content items is further based on one or more of grammatical complexity, reading level, or sentence lengths determined based on processing the caption stream (claims 4 and 6).  
Regarding claim 6, Walsh discloses a method wherein the determining the recommended plurality of content items is also based on an average frequency of speaker changes within the content item (claim 10).  
Regarding claim 7, Walsh discloses a method wherein the determining the recommended plurality of content items is further based on linguistic characteristics of voice data of a user (claim 7).  
Regarding claim 8, Walsh discloses a method wherein the determining the recommended plurality of content items is further based on a degree of profanity within:
the caption stream; and voice input received from a user (claim 8).  
Regarding claim 9, Walsh discloses a method wherein the recommended plurality of content items comprises a plurality of different television shows or a plurality of different movies (claim 5).  
Regarding claim 10, Walsh discloses a method wherein processing the caption stream comprises decrypting the caption stream (claim 12).  
Regarding claim 11, Walsh discloses a method further comprising:
receiving, from a source different from the computing device, the caption stream; and decoding the caption stream (claim 13).  
Regarding claim 12, Walsh discloses a method wherein the causing sending of the selected content item comprises:
retrieving the selected content item; and sending the selected content item (claim 14).  

Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of recommending content, as explained in detail below. 
The claims as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device” nothing in the claim element precludes the steps from practically being performed by mental processing. For example, the language, determining based on a caption stream of a content item output by a user device, speaker changes associated with an audio stream of the content item (can be done by listening to a speaker talk and determining when a new speaker is speaking); determining a recommended plurality of content items based on the speaker changes associated with the audio stream of the content item (can be done by a user analyzing the speaker change and recommending content accordingly); sending an indication of the recommended plurality of content items (can be done by a user explaining the recommendation); receiving a selection, based on the indication, of a content item of the recommended plurality of content items (can be done by a user making a selection) and sending, based on the received selection, of the selected content item (can be done by a user notifying the another user the selection decision).  Also, receiving an indication that a user outputted a first video program (can be done by a user outputting video data); determining, based on a caption stream associated with the first video program, a quantity of different speakers in the first video program (can be done by the user looking at the caption, seeing the different speakers and calculating the amount of speakers); determining, based on the quantity of different speakers in the first video program, a recommended video program (can be done by a user analyzing the amount of speakers and making a recommendation accordingly); and causing output of an indication of the recommended video program (can be done by a user notifying another user of the recommendation).  Furthermore, receiving an indication of output of a first content item (can be done by a user receiving data); determining, based on a caption stream associated with the first content item, a frequency of different speakers speaking within the first content item (can be done by a user looking at the caption and speaker switches and making a determination); determining, based on the frequency, a recommended content item (can be done by a user recommending data based on the determination); and causing output, by the device associated with the user, of an indication of the recommended content item (can be done by a user outputting the data).
The present claim language under its broadest reasonable interpretation, covers performance of mental processing and recites generic computer components, which all falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims recite similar language, such as observing a variety of data to make a determination, comparing data and advertising data, which is all considered mental processing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaundhuri et al. (PGPUB 2018/0174600), hereinafter referenced as Chaudhuri in view of Chu et al. (PGPUB 2010/0186041), hereinafter referenced as Chu.

 Regarding claim 13, Chaudhuri discloses a method comprising:
receiving, by a computing device, an indication that a user outputted a first video program (video; p. 0016); 
determining, based on a caption stream associated with the first video program, a quantity of different speakers in the first video program (identify speakers in a video and provide separate captions that accurately identify each speaker/crowdsourcing caption/speech diarization; p. 0016, 0105), but does not specifically teach recommending a video.
Chu discloses a method comprising:
determining, based on the quantity of different speakers in the first video program, a recommended video program (attributes are used to recommend video and an example of the attribute include various people associated with the program, e.g. actors, actresses, presenters, producers, directors, musicians, etc.; p. 0019, 0023, 0041, 0047); and 
causing output, by a device associated with the user, of an indication of the recommended video program (recommending the video; title, abstract with p. 0004, 0019), to provide recommendations to users of video programs.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, for personalized recommendations.
Regarding claim 14, it is interpreted and rejected for similar reasons as set forth above.  In addition, Chu discloses a method wherein the determining the recommended video program comprises comparing the quantity of different speakers in the first video program to a quantity of different speakers in the recommended video program (attributes are used to recommend video and an example of the attribute include various people associated with the program, e.g. actors, actresses, presenters, producers, directors, musicians, etc.; p. 0019, 0023, 0041, 0047).  
Regarding claim 17, it is interpreted and rejected for similar reasons as set forth above.  In addition, Chaudhuri discloses a method comprising:  
receiving, by a computing device, an indication of output, by a device associated with a user, of a first content item (identify speakers in a video and provide separate captions that accurately identify each speaker/crowdsourcing caption/speech diarization; p. 0016, 0105); 
determining, based on a caption stream associated with the first content item, a frequency of different speakers speaking within the first content item (identify speakers in a video and provide separate captions that accurately identify each speaker/crowdsourcing caption/speech diarization; p. 0016, 0105); 
Furthermore, Chu discloses a method comprising:
determining, based on the frequency, a recommended content item (attributes are used to recommend video and an example of the attribute include various people associated with the program, e.g. actors, actresses, presenters, producers, directors, musicians, etc.; p. 0019, 0023, 0041, 0047); and 
causing output, by the device associated with the user, of an indication of the recommended content item (attributes are used to recommend video and an example of the attribute include various people associated with the program, e.g. actors, actresses, presenters, producers, directors, musicians, etc.; p. 0019, 0023, 0041, 0047).  
Regarding claim 20, it is interpreted and rejected for similar reasons as set forth above.  In addition, Chu discloses a method wherein the determining the recommended content item is further based on a quantity of different speakers within the first content item (attributes are used to recommend video and an example of the attribute include various people associated with the program, e.g. actors, actresses, presenters, producers, directors, musicians, etc.; p. 0019, 0023, 0041, 0047).

Claim(s) 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaundhuri in view of Chu and in further view of Herz (USPN 6,029,195).

Regarding claim 15, it is interpreted and rejected for similar reasons as set forth above, however, does not specifically teach a method further comprising:
determining a degree of similarity between: 
grammatical complexity of a portion of the recommended video program; and 
grammatical complexity of the first video program; and 
wherein the causing output of the indication of the recommended video program is based on a determination that the degree of similarity satisfies a threshold.
Herz discloses a method further comprising:
determining a degree of similarity between: 
grammatical complexity of a portion of the recommended video program (column 10, line 52 – column 11, line 65 with column 13, lines 1-67); and 
grammatical complexity of the first video program (column 10, line 52 – column 11, line 65 with column 13, lines 1-67); and 
wherein the causing output of the indication of the recommended video program is based on a determination that the degree of similarity satisfies a threshold (threshold; column 17, line 60 – column 18, line 8), to efficiently organize the data.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to enhance experience, to tailor data to a specific user capability or preference and improve efficiency of providing recommendations.  
Regarding claim 16, it is interpreted and rejected for similar reasons as set forth above.  In addition, Herz discloses a method wherein the determining the recommended video program is further based on one or more of:
a reading level determined based on processing the caption stream; 
a sentence length of voice input spoken by the user (reading level/sentence strength/term frequency; column 10, line 52 – column 1, line 65 with column 13, lines 1-67); 
a quantity of complex words of voice input spoken by the user; or 
an average frequency of speaker changes within the first video program.
Regarding claim 19, it is interpreted and rejected for similar reasons as set forth above.  In addition, Herz discloses a method wherein the recommended content item is an advertisement; and
wherein the causing output of the indication of the recommended content item comprises sending the advertisement for output by the device associated with the user (advertisement; column 9, line 43 – column 10, line 65).  

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657